Citation Nr: 1208469	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  05-24 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO granted service connection, effective May 12, 2003, for PTSD, and assigned a disability rating of 50 percent.

Concerning the claim for a TDIU listed on the cover page, a TDIU is part of an increased disability rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the RO denied the claim for a TDIU in an unappealed September 2005 decision, evidence added to the record since that time, when coupled with the favorable decision below, raises the question of entitlement to a TDIU based on the Veteran's service connected PTSD.  Thus, that issue has been included on the cover page.  

For the reasons explained below, the issue of entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.

FINDING OF FACT

From May 12, 2003, the Veteran's PTSD has resulted in occupational and social impairment with deficiency in most areas, including work, family relations, and mood, due to symptoms including suicidal ideation, difficulty in adapting to most settings outside the home, and inability to establish and maintain effective relationships.



CONCLUSION OF LAW

From May 12, 2003, the Veteran's PTSD has met the criteria for a 70 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, VA provided the Veteran with VCAA notice in letters issued in May 2003 and February 2004, regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. 

Regardless, the appeal for a higher rating for PTSD arises from the initial award of service connection. In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled. Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, VA examination reports, and records from the United States Social Security Administration (SSA).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by submitting evidence and argument and reporting for examinations. Therefore, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011). Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). 

The Rating Schedule provides for evaluating mental disorders such as PTSD under a General Rating Formula for Mental Disorders. Under that formula, the criteria for ratings of 50 percent or higher are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  ....................................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships .. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  .................................................... 50 percent

38 C.F.R. § 4.130.

One factor that may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996). GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). A GAF score of 21 to 30 indicates behavior considerably influenced by delusions or hallucinations or inability to function, or serious impairment in communication or judgment, or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication. See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV)). While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130.

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran worked in a variety of jobs over ten or more years following his separation from service. In 1989, SSA found that the Veteran had been disabled since 1982. The SSA official listed cluster headaches as the primary diagnosis and chronic obstructive pulmonary disease (COPD) as the secondary diagnosis.

In VA primary care in July 2002, the Veteran reported increased anxiety, nightmares, and homicidal thoughts. A mental health consultation was planned. Beginning in February 2003, the Veteran was seen in VA outpatient behavioral health treatment. The Veteran related having severe anxiety. He stated that he had difficulty leaving home. He indicated that he avoided others, and had a hostile attitude toward authority figures. In September 2003, the Veteran reported daily intrusive memories of traumatic events during his service in Vietnam. He related having nightmares, racing thoughts, panic, anxiety, irritability, anger, poor impulse control, and mistrust of others. Treating clinicians diagnosed PTSD, and started the Veteran on medications to address anxiety and sleep disturbance. In October 2003, treating clinicians assigned a GAF score of 44. In March 2004, a treating clinician noted that the Veteran was highly paranoid, socially withdrawn, and easily irritated. 

The Veteran had a VA PTSD examination in June 2004. The Veteran reported that he did not like being around people. He stated that he lived with his (second) wife, and had very little contact with his grown children. He indicated that he was depressed very often, and often cried. He stated that he had difficulty sleeping, and was very irritable and short tempered. He reported impulse control problems, with outbursts such as throwing tools. He reported some slippage of recent memory. He related hypervigilance, noting that if even two or three people entered a store he was in, he had to leave. The examiner stated that the Veteran appeared quite anxious, as well as anhedonic. The examiner found that the Veteran had normal speech, and that there was no indication of a thought disorder. The Veteran denied having delusions or hallucinations. The examiner described the Veteran's PTSD as chronic and severe. The examiner assigned a GAF score of 50.

In a February 2005 statement, the Veteran's wife described the Veteran's symptoms and behavior. She indicated that he had to sleep alone, and that he moaned and yelled out in his sleep. She stated that he stayed home as much as possible, avoiding public places, and avoiding having others come to their home. She related that he needed him to accompany him to most of his medical appointments. She reported that he was very jumpy, looking out the window constantly, and getting upset when others approached his home.

In VA mental health treatment in February 2005, the Veteran reported having some hallucinations. In March 2005, the Veteran stated that he could not tolerate most people. A clinician noted that the Veteran was in severe social isolation. The clinician assigned a GAF score of 46. In April 2005, the Veteran reported that he had to avoid being around people he did not know.

In an April 2005 statement, the Veteran asserted that a rating higher than 50 percent is warranted for his PTSD. He stated that he largely confined himself to his home because he felt so insecure and threatened around other people. He indicated that he was unable to work because of his PTSD symptoms and his headaches.

In May 2005, the Veteran sought a total disability rating based on individual unemployability (TDIU). In a September 2005 rating decision, the RO denied a TDIU. The Veteran did not appeal that decision

The Veteran had a VA PTSD examination in August 2005. The examiner was not provided with the Veteran's claims file, but only with the report of the June 2004 VA examination. The Veteran reported that he was irritable, and had chronic and crippling anxiety. He indicated that he did not like to leave his house, and did not like to have anyone come to his house. He reported that he was content only when alone, and anxious whenever he was around others. He stated that he was not in contact with his grown children. He reported that his concentration was impaired, such that he could not complete mechanical repairs he had been able to do in the past. He related feelings of hopelessness, helplessness, and worthlessness, with a history of suicidal thoughts. He reported a history of visual hallucinations. The examiner found that the Veteran appeared anxious and showed distractibility and poor concentration. The Veteran was oriented, and did not display obvious deficits in thinking or memory. The examiner found that the Veteran was "very seriously emotionally disturbed and majorly impaired in his overall functioning." The examiner concluded that the Veteran had PTSD and also had psychotic disorder, not otherwise specified. The examiner stated the opinion that the Veteran was unemployable due to his very serious mental illness, but that it was difficult to assess to what extent his PTSD symptoms played a role in his unemployability. The examiner assigned a GAF score of 40.

In an August 2005 statement, the Veteran asserted that his PTSD virtually confined him to his home. He stated that he felt suspicious even in his own yard, and did not even go to his barber unless there was no one else there.

In VA treatment in June 2006, a treating clinician noted that the Veteran continued to have extreme anxiety. The Veteran reported having better sleep, but continued ruminations and obsessive thoughts and behaviors. He admitted to suicidal and homicidal thoughts, without active intentions. In August 2006, a treating clinician assigned a GAF score of 45. A treating clinician reviewed the Veteran's treatment record, and found evidence of obsessional rituals and worsening anxiety. In November 2006, the Veteran reported that he had not been inside a store in a year. The clinician found that the Veteran's mood was anxious and depressed. At that time, the clinician found that the Veteran was free of suicidal ideation, homicidal ideation, or psychotic features. The clinician assigned a GAF score of 46.

In VA treatment in April 2007, the Veteran's speech was moderately raised in volume and was pressured, but the content was coherent. He denied hallucinations. The examiner noted that the Veteran's levels of paranoia and homicidal feelings were less than in the past. The Veteran remained socially isolated, and had withdrawn further from activities. The clinician assigned a GAF score of 46. In September 2007, the Veteran reported racing thoughts and increased difficulty sleeping. In January 2008, the Veteran's thought processes were logical and coherent. In August 2008, a clinician assigned a GAF score of 46.

In VA treatment in September 2009, a clinician assessed the Veteran for tardive dyskinesia, and found none. The clinician assigned a GAF score of 25, without explaining the rationale for that score. Treatment notes from 2009 to 2011 reflect ongoing prescription of mental health medications.

The Veteran had a VA PTSD examination in July 2011. He reported that he continued on medications to address his PTSD. He stated that he had not had psychotherapy since 2008. He indicated that he lived with his wife, and did not have contact with his adult children. He stated that he was able to tolerate it when his wife's family visited his home. He reported that he no longer drove a car and that he stayed home and watched television. He stated that he avoided most people and activities, but that on current medications he was at that time calmer, and free of anger and violence. The examiner noted that the Veteran's symptoms included depressed mood, suspiciousness, mild memory loss, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, inability to maintain establish and maintain effective relationships, and suicidal ideation. The examiner found that the Veteran's PTSD produced occupational and social impairment with reduced reliability and productivity. The examiner assigned a GAF score of 55.

On consideration of all of the evidence, the operative question is whether the Veteran's occupational and social impairment from PTSD, from 2003 forward, has more closely resembled the criteria for a 50 percent rating or those for a higher rating. There is pervasive evidence in the record that the Veteran has great anxiety about and avoidance of contact with people. The Veteran's PTSD causes deficiency in the area of family relations. He has a relationship with his wife but not with his children or other family members.  The symptoms include some periods of suicidal ideation. He has difficulty adapting to stressful circumstances and to most settings other than his home. He has not maintained relationships other than his present marriage.

Clinicians have assigned GAF scores predominantly in the 40s, consistent with serious symptoms or serious impairment in social and occupation functioning. Considering clinicians' impressions, the types of symptoms, and the extent of the occupational and social impairment, the Veteran's PTSD is more consistent with the criteria for a 70 percent rating than those for a 50 percent rating. That level of disability has been present since the 2003 effective date of service connection for PTSD. The Board therefore grants a 70 percent rating from the date of service connection.

The Veteran's PTSD symptomatology does not support a 100 percent rating 
under Diagnostic Code 9411, however. The Veteran's thought processes and communication have been intact. There have been reports of occasional, but not persistent, hallucinations. He has not been noted to behave grossly inappropriately, nor to be in persistent danger of hurting himself or others. The Veteran's GAF scores have been well above the level consistent with a person in danger of hurting himself or others, and even the lowest GAF score of 25, wherein the symptoms to support such were not provided, does not suggest such danger exists. Moreover, the Veteran is able to perform activities of daily living, remains oriented, and retains his memory of his identity and circumstances. Indeed, the 2011 examiner noted the Veteran's symptoms result in decreased reliability and productivity, but do not result in total social and occupational impairment.  Accordingly, the preponderance of the evidence is against a schedular 100 percent rating during the course of the claim. 

The Board has considered whether the Veteran's disability presents a disability picture so exceptional or unusual as to render impractical the application of the regular standards of the Rating Schedule, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for a higher rating for additional or more severe symptomatology. Thus, his disability picture is contemplated by the rating schedule, and a rating under that schedule is therefore adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted.

The Board acknowledges that the evidence is still being developed for the Veteran's TDIU claim with regard to the impact of his PTSD on his ability to obtain or retain employment.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disabilities.  Thun, 22 Vet. App at 118.  As the schedular ratings adequately contemplate his PTSD disability, referral for extraschedular consideration is not warranted.  Thus, remand of the issue decided herein is not required.  See Gurley v. Nicholson, 20 Vet. App. 573, 576 (2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 120 (2007) (resolution of claim for a higher initial disability rating by the Board or this Court is not dependent on VA's adjudication of the TDIU claim). 


ORDER

From May 12, 2003, a 70 percent disability rating for PTSD is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

The Veteran has asserted that the effects of his PTSD make him unable to sustain regular employment.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Although a claim for TDIU was denied by the RO in September 2005, the Veteran has now been granted a 70 percent rating which fulfills the eligibility requirement for a TDIU under 38 C.F.R. § 4.16(a).  Moreover, there is some medical evidence suggesting that his PTSD, at least in part, may contribute to his unemployability.  However, the Board notes the Veteran stopped working in 1982 due to physical disabilities, and the medical opinions which address unemployability include consideration of mental and/or physical disabilities other than PTSD.  Therefore, the Board finds that the claims file should be returned to the examiner who conducted the July 2011 VA examination, if available, to obtain an opinion as to whether the Veteran's PTSD symptomatology, without consideration of the Veteran's age or nonservice connected disabilities, renders the Veteran unable to obtain or retain gainful employment.

The Board notes that the Veteran has not recently been provided with VCAA notice of the requirements for a TDIU claim, and has not been advised of the information and evidence necessary to establish a disability rating and effective date pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, on remand, the RO/AMC should provide updated notice. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU and includes notice of the information and evidence necessary to substantiate a disability rating and effective date in accordance with Dingess/Hartman, supra.  

2.  After the above has been completed to the extent possible, send the claims file to the July 2011 VA examiner, if available.  Following review of the claims file, the examiner should provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's PTSD symptomatology renders him unable to secure or follow a substantially gainful occupation.  A rationale for any opinion expressed should be provided.  If the original examiner is not available, the claims file review and opinion should be provided by an examiner with similar qualifications.  If a new examination is deemed necessary, one should be provided.

3.  Adjudicate the Veteran's TDIU claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC), which includes the relevant laws governing claims for TDIU, and be given a reasonable opportunity to respond.  Thereafter, the issue should be returned to the Board if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


